DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  line 3, “a substrate comprising;” needs to be changed to “a substrate;” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-17 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
entire emission layer being contiguous in an entire boundary …” is not supported by the original disclosure.  Specifically, all Figs. 2, 5 and 7 of the drawings illustrate a portion of the emission layer 600 being contiguous in an entire boundary between the second and third subpixels, but do not illustrate the “entire” of the emission layer 600 being contiguous in an entire boundary between the second and third subpixels as claimed.
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 and 19-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 (and dependent claims 14-17 and 19-21 dependent thereon), lines 6-9, the limitation “the entire emission layer being contiguous in an entire boundary between the second subpixel and the third subpixel, at least some of the emission layer being noncontiguous in the boundary area between the first subpixel and the second subpixel” is unclear. It is not clear because on one hand, it claims “the entire emission layer being contiguous in an entire boundary between the second subpixel and the third subpixel” and on the other hand, it some of the emission layer being noncontiguous in the boundary area between the first subpixel and the second subpixel”.  In the other words, how can “some” of the emission layer being formed in the boundary area between the first subpixel and the second subpixel when all of the “entire” emission layer being formed in the boundary area between the first subpixel and the second subpixel?  
For the examination purpose, “the entire emission layer” is assumed as a portion of the emission layer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinbo et al (US 2017/0271421).
Regarding claim 1, Jinbo (Figs. 1 and 2A) discloses an electroluminescent display device including a first subpixel 40, a second subpixel 40, and a third subpixel 40, comprising: a substrate 21; an insulating layer 81 ([0119]) on the substrate, the insulating layer 81 comprising a trench 11 (corresponding to “a trench” annotated in Fig. 1B below); a first electrode 23 ([0070]) in each of the first to third subpixels 40, the first electrode 23 on the insulating layer 81; an emission layer 24 ([0079]) on the first electrode and the insulating layer; and a second electrode 25 ([0079]) on the emission 

[AltContent: textbox (“the trench”)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd subpixel)][AltContent: arrow][AltContent: textbox (1st subpixel)][AltContent: textbox (3rd subpixel)][AltContent: arrow]           
    PNG
    media_image1.png
    236
    299
    media_image1.png
    Greyscale


Regarding claims 2, 7, 9 and 10, Jinbo (Figs. 1, 2A and 6B) further discloses: at least some of the emission layer 24 is noncontiguous inside the trench (Fig. 2A); the first subpixel, the second subpixel, and the third subpixel are provided in a horizontal arrangement structure; the horizontal arrangement structure comprises a plurality of rows along a vertical direction; and the trench has a contiguous straight-line structure along the vertical direction (Fig. 6B); a fence structure 82 surrounding a periphery of the first electrode 23 and directly contacting the trench 11; and the first subpixel is configured to emit blue light; the second subpixel is configured to emit one of: red light and green light; and the third subpixel is configured to emit the other of the red light and the green light ([0119] and [0220]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2012/0248475).
Regarding claim 13, Yamada (Fig. 3-5) discloses an electroluminescent display device including a first sub pixel 10B, a second subpixel 10G, and a third subpixel 10R, comprising: a substrate; a first electrode 13 ([0070]) in each of the first to third subpixels; an emission layer 14 ([0071]) on the first electrode, the emission layer 14 being in the first to third subpixels and in a boundary area between each of the first to third subpixels, the emission layer 14 (based on assumption of 112 rejection above) being contiguous in an entire boundary between the second subpixel 10G and the third subpixel 10R (see Fig. 5); and a second electrode 15 ([0062]) on the emission layer.
Yamada’s Fig. 4 does not disclose at least some of the emission layer 14 being noncontiguous in the boundary area between the first subpixel and the second subpixel.
However, Yamada (Figs. 31-32) teaches another embodiment of an electroluminescent display device comprising: at least some of the emission layer 14 being noncontiguous in the boundary area between the first subpixel 10B and the second subpixel 10G.  Accordingly, it would have been obvious to modify the display device of Fig. 4 by forming at least some of the emission layer 14 being noncontiguous 
Regarding claims 14-15 and 20, Yamada (Figs. 3-5 and 32) further discloses: the trench 30 is in the boundary area between the first subpixel and the second subpixel; and the at least some of the emission layer is noncontiguous inside the trench (Fig. 32); an insulating layer 21 ([0064]) between the substrate and the first electrode 13, wherein the trench 30 is in the insulating layer 21; and the first subpixel 10B is configured to emit blue light; the second subpixel 10G is configured to emit one of: red light and green light; and the third subpixel 10R is configured to emit the other of: the red light and the green light. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2012/0248475) in view of Liu (US 6,914,649).
Yamada (Figs. 3 and 31-32) further discloses another first subpixel 10R adjacent to the first subpixel 10B, wherein the emission layer is noncontiguous from the first subpixel 10R to the another first subpixel 10R (Fig. 32). 
Yamada does not disclose the another first subpixel being configured to emit a same-colored light as the first subpixel.
However, Liu (Fig. 4) teaches display device comprising a plurality of pixel arrays each having another first subpixel G or B adjacent to the first subpixel G or B and being configured to emit a same-colored light as the first subpixel.  Accordingly, it would have been obvious to modify the display device of Yamada by arranging another first subpixel adjacent to the first subpixel and being configured to emit a same-colored light as the .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2012/0248475) in view of Daniels (US 2007/0014916).
Yamada does not disclose a lens array spaced apart from the substrate; and a receiving case configured to accommodate the substrate and the lens array therein.
However, Daniels (Figs. 62-65) teaches a head mounted display comprising a lens array 52 ([0321]) spaced apart from the substrate; and a receiving case (i.e., goggle) configured to accommodate the substrate and the lens array therein.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the display device of Yamada in a head mounted display as taught by Daniels in order to achieve the predicable result of implementing a stereoscopic goggles ([0319]).
Claims 11, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421).
Regarding claim 11, Jinbo does not disclose an interval between the first electrode of the first subpixel and the first electrode of the second subpixel is larger than an interval between the first electrode of the second subpixel and the first electrode of the third subpixel.
However, it would have been obvious to the skilled in the art before the effective filing date of the invention to try all possible intervals, i.e. to make an interval between the first electrode of the first subpixel and the first electrode of the second subpixel being larger than an interval between the first electrode of the second subpixel KSR International Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007). It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claim 13, Jinbo (Figs. 7A-7B) discloses an electroluminescent display device including a first subpixel 40, a second subpixel 40, and a third subpixel 40, comprising: a substrate 21; a first electrode 23 ([0070]) in each of the first to third subpixels 40; an emission layer 24 ([0079]) on the first electrode, the emission layer 24 being in the first to third subpixels 40 and in a boundary area between each of the first to third subpixels, the emission layer 24 being contiguous (based on assumption of 112 rejection above) in an entire boundary between the second subpixel and the third subpixel; and a second electrode 25 on the emission layer.
Jinbo’s Fig. 7 does not disclose at least some of the emission layer being noncontiguous in the boundary area between the first subpixel and the second subpixel.
However, Jinbo (Fig. 2A) teaches another embodiment of an electroluminescent display device comprising: at least some of the emission layer 24 being noncontiguous in the boundary area between the first subpixel and the second subpixel.  Accordingly, it would have been obvious to modify the display device of Fig. 7 by forming at least some of the emission layer 24 being noncontiguous in the boundary area between the first subpixel and the second subpixel as taught by Fig. 2A because such modification would suppress the mixture of colors between adjacent first and second subpixels ([0097]). 
.
Claims 3-4 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421) in view of Hatano et al (US 2014/0103385).
Regarding claims 3 and 16, Jinbo further discloses the emission layer 24 is noncontiguous inside the trench (Fig. 2A), but  does not disclose the emission layer comprises: a first stack configured to emit first-colored light; a second stack configured to emit second-colored light different from the first- colored light; and a charge generation layer between the first stack and the second stack; and the at least some of the emission layer comprises the first stack and the charge generation layer.
However, Hatano (Figs. 12-13) teaches a display device comprising: an emission layer comprises: a first stack 87 configured to emit first-colored light; a second stack 85 configured to emit second-colored light different from the first- colored light; and a charge generation layer 86 between the first stack and the second stack; and the at least some of the emission layer comprises the first stack and the charge generation layer.  Accordingly, it would have been obvious to form the emission layer of Jinbo including a first stack, a second stack and a charge generation layer with the structures 
Regarding claims 4 and 17, Hatano (Figs. 12-13) further teaches: the first stack 87 comprises red and green emitting layers; and the second stack 85 comprises a blue emitting layer.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421) in view of Liu (US 6,914,649).
Jinbo (Figs. 1 and 2A) further discloses another first subpixel 40 adjacent to the first subpixel 40, wherein the trench (corresponding to 1st trench annotated in Fig. 1B reproduced above) is not in a boundary between the first subpixel and the another first subpixel (claim 6), and wherein the emission layer 24 is noncontiguous from the first subpixel to the another first subpixel (claim 19). 
Jinbo does not disclose the another first subpixel being configured to emit a same-colored light as the first subpixel.
However, Liu (Fig. 4) teaches display device comprising a plurality of pixel arrays each having another first subpixel G or B adjacent to the first subpixel G or B and being configured to emit a same-colored light as the first subpixel.  Accordingly, it would have been obvious to modify the display device of Jinbo by arranging another first subpixel adjacent to the first subpixel and being configured to emit a same-colored light as the first subpixel in order to increase the area of a single color of the sub-pixel group, as taught by Liu (column 3, lines 59-62).
Claims 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421) in view of Daniels (US 2007/0014916).

However, Daniels (Figs. 62-65) teaches a head mounted display comprising a lens array 52 ([0321]) spaced apart from the substrate; and a receiving case (i.e., goggle) configured to accommodate the substrate and the lens array therein.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the display device of Jinbo in a head mounted display as taught by Daniels in order to achieve the predicable result of implementing a
stereoscopic goggles ([0319]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jinbo et al (US 2017/0271421) in view of Kim et al (US 2017/0279079).
Jinbo further discloses a fence structure 82 surrounding a periphery of the first electrode 23, but does not disclose the fence structure 82 not directly contacting the trench.
However, Kim (Fig. 5) teaches a display device comprising a fence structure 219 surrounding a periphery of the first electrode 231 and not directly contacting the trench. 
Accordingly, it would have been obvious to form the fence structure of Jinbo not directly contacting the trench since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  It appears that these changes produce no functional differences and therefore would have been obvious. 
Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive.
Rejections under Jinbo et al
	Applicant (pages 2-3 of remark) argues that Jinbo does not disclose “wherein the trench is in a boundary between the first subpixel and the second subpixel, and wherein the trench is not in an entire boundary between the second subpixel and the third subpixel” as recited in claim 1.
	This argument is not persuasive because Jinbo’s Fig. 1B below clearly discloses “the trench” is in a boundary between the “1st subpixel” and the “2nd subpixel”, and “the trench” is not in an entire boundary or the boundary between the “2nd subpixel” and the “3rd subpixel” as claimed.
 
[AltContent: textbox (“the trench”)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd subpixel)][AltContent: arrow][AltContent: textbox (1st subpixel)][AltContent: textbox (3rd subpixel)][AltContent: arrow]           
    PNG
    media_image1.png
    236
    299
    media_image1.png
    Greyscale


	Applicant (page 3 of remark) argues that Jinbo does not discloses “the [entire] emission layer ((based on assumption of 112 rejection above) being contiguous in an 
	This argument is not persuasive because Figs. 7A-7B of Jinbo discloses “the emission layer [24] being contiguous in an entire boundary between the second subpixel and the third subpixel [40]”, and Fig. 2A of Jinbo discloses another embodiment comprising “at least some of the emission layer [24] being noncontiguous in the boundary area between the first subpixel and the second subpixel [40]” for the purpose of suppressing the mixture of colors between adjacent first and second subpixels ([0097]).  Therefore, the combination of Fig. 2A and Figs. 7A-7B of Jinbo does suggest the invention as recited in claim 13.

Rejections under Yamada et al
	Applicant (page 4 of remark) argues that Yamada does not discloses “the [entire] emission layer ((based on assumption of 112 rejection above) being contiguous in an entire boundary between the second subpixel and the third subpixel, at least some of the emission layer being noncontiguous in the boundary area between the first subpixel and the second subpixel” as recited in claim 13.
	This argument is not persuasive because Figs. 3-5 of Yamada discloses “the emission layer [14] being contiguous in an entire boundary between the second subpixel [10G] and the third subpixel [10R]”, and Figs. 31-32 of Yamada discloses another embodiment comprising “at least some of the emission layer [14] being noncontiguous in the boundary area between the first subpixel [10B] and the second subpixel [10G]” for the same purpose of suppressing the drive current leakage between .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/Primary Examiner, Art Unit 2817